Vanguard Bond Funds Supplement to the Prospectus for Investor Shares and Admiral TM Shares Dated February 10, 2012 Prospectus Text Changes The first paragraph under the heading Share Class Overview in the More on the Funds section is replaced with the following: This prospectus offers the Funds Investor Shares and Admiral Shares. A separate prospectus offers Institutional Shares of Vanguard Short-Term Investment-Grade Fund. Institutional Shares are generally for investors who invest a minimum of $5 million. © 2012 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 28 052012
